Name: Commission Regulation (EU) NoÃ 1014/2010 of 10Ã November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) NoÃ 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: documentation;  land transport;  environmental policy;  transport policy;  deterioration of the environment;  organisation of transport;  soft energy;  technology and technical regulations
 Date Published: nan

 11.11.2010 EN Official Journal of the European Union L 293/15 COMMISSION REGULATION (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the first subparagraph of Article 8(9) thereof, Whereas: (1) According to Article 8 of Regulation (EC) No 443/2009 Member States must every year record and transmit certain data to the Commission about new passenger cars registered in their territory in the previous year. As those data are to serve as the basis for determining the specific CO2 emissions target for manufacturers of new passenger cars and for the assessment of whether manufacturers comply with those targets, it is necessary to harmonise the rules on the collection and reporting of those data. (2) In order to assess fully whether each manufacturer complies with its specific CO2 emissions target established according Regulation (EC) No 443/2009 and to gain the necessary experience of the application of that Regulation, the Commission needs detailed data at manufacturer level for each vehicle series defined by type, variant and version. Member States should therefore ensure that such data are recorded and transmitted to the Commission together with the aggregated data in accordance with Article 8(2) of that Regulation. (3) Pursuant to Articles 18 and 26 of Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (2), a manufacturer must ensure that each new passenger car placed on the market in the EU is accompanied by a valid certificate of conformity and a Member State cannot register such a vehicle unless it is accompanied by such a certificate of conformity. It is logical, therefore, that the certificate of conformity should be the primary source for the information that the Member States are required to record, make available to manufacturers pursuant to Article 8(1) of Regulation (EC) No 443/2009 and report to the Commission. In order to allow Member States to use information from sources other than the certificate of conformity, as indicated in recital 26 of Regulation (EC) No 443/2009, for the purpose of completing the process of registration and entry into service of a new passenger car, it is appropriate to establish which other documents provide equivalent accuracy and which therefore should also be permitted for use by the Member States. (4) It is important that the data on the registration of new passenger cars is accurate and can be processed effectively for the purpose of establishing the specific emission target in accordance with Article 4 of Regulation (EC) No 443/2009. Manufacturers should therefore provide the Commission with up-to-date information on the names and the first section of the Vehicle Identification Number as specified in Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (3) that are used on the certificates of conformity in the different Member States of registration. That information will enable the Commission to provide the Member States with an updated list of designated manufacturers names which should be used for the purpose of data reporting. (5) Member States should record and report information about newly registered vehicles that are designed to use alternative fuels. In order to allow the Commission to take into account reductions to the specific emissions target due to the use of ethanol (E85) fuel in accordance with Article 6 of Regulation (EC) No 443/2009, Member States should provide the Commission with the necessary information including the proportion of filling stations in their territory and, where applicable, the total number of those which provide ethanol (E85) fuel meeting the sustainability criteria set out in Directive 2009/28/EC of the European Parliament and of the Council of23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (4), and in Article 7b of Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (5). (6) Articles 23 and 24 of Directive 2007/46/EC provide for a simplified approval procedure for which it is not required to issue a European certificate of conformity. Member States should monitor the number of vehicles registered under those procedures in order to assess its impact on the monitoring process and the attainment of the EUs average CO2 emissions target for the new passenger car fleet. (7) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Definitions In addition to the definitions set out in Articles 2 and 3 of Regulation (EC) No 443/2009, the following definitions shall apply: (1) type-approval documentation means the documents including the data specified in the third column of the table set out in Annex I to this Regulation; (2) aggregated monitoring data means the aggregated data specified in the first table in Part C of Annex II to Regulation (EC) No 443/2009; (3) detailed monitoring data means the detailed data specified in the second table in Part C of Annex II to Regulation (EC) No 443/2009 which is disaggregated by manufacturer and vehicle series as defined by the type, variant and version; (4) base vehicle is as defined in Article 3(18) of Directive 2007/46/EC; (5) bi-fuel gas vehicle and flex-fuel ethanol vehicle are as defined in Article 2 of Commission Regulation (EC) No 692/2008 (6). Article 2 Data transmission The aggregated monitoring data together with the detailed monitoring data shall be transmitted by the Member States via electronic data transfer to the Central Data Repository managed by the European Environmental Agency. Member States shall notify the Commission when the data is transmitted. Article 3 Data sources 1. Irrespective of the data source used by each Member State to prepare the aggregated monitoring data and the detailed monitoring data, these data shall be based upon information contained in the certificate of conformity of the relevant passenger car or the type-approval documentation including the information specified in Annex III and Annex VIII to Directive 2007/46/EC as specified in the table in Annex I to this Regulation. 2. The parameter total number of new registrations in the detailed monitoring data shall be determined from the total number of registration records created in each year which relate to a unique vehicle. 3. Where there is more than one name of a manufacturer on the certificate of conformity or type-approval documentation, the Member State shall report the manufacturer of the base vehicle. 4. The CO2 emission values to be reported under the parameter Specific emissions of CO2 in the detailed monitoring data shall be taken from the entry combined in the certificate of conformity or the type-approval documentation, except in the case when the entry for weighted combined applies. 5. In reporting the alternative fuel vehicles in the detailed monitoring data, the competent authority shall provide the fuel type and fuel mode as specified in Annex I to this Regulation. 6. In the case of bi-fuel gas or flex-fuel ethanol vehicles, the competent authority shall report the following CO2 emission values under the parameter Specific emissions of CO2 (g/km) in the detailed monitoring data: (a) for bi-fuel gas vehicles using petrol and gaseous fuels, the CO2 emissions value for the liquefied petroleum gas (LPG) or natural gas (NG) in accordance with point 2 in Part A of Annex II to Regulation (EC) No 443/2009; (b) for flex-fuel ethanol vehicles using petrol and ethanol (E85) fuel referred to in Article 6 of Regulation (EC) No 443/2009, the CO2 emission value for petrol. In the case of point (b), Member States shall report the petrol value also where the conditions for a reduction set out in Article 6 of Regulation (EC) No 443/2009 are not met. Member States may however also report the E85 value. 7. Where the vehicle is equipped with axle tracks of different widths, the Member State shall report the maximum axle width under the parameter Footprint  track width (mm) in the detailed monitoring data. 8. Where the aggregated monitoring data and the detailed monitoring data are taken from the type-approval documentation, and where those data contains ranges of values, the Member States shall ensure that the reported data provide adequate accuracy, and are in accordance with the data contained in the certificate of conformity. Article 4 Data maintenance and control The Member States shall ensure the maintenance, collection, control, verification and transmission of the aggregated monitoring data and the detailed monitoring data. Article 5 Preparation of data by Member States 1. For the purpose of calculating the average specific emission of CO2 to be included in the aggregated monitoring data, Member States shall not take into account any of the following: (a) the percentages laid down in Article 4 of Regulation (EC) No 443/2009; (b) the super-credits laid down in Article 5 of Regulation (EC) No 443/2009; (c) the CO2 emissions reduction granted in accordance with Article 6 of Regulation (EC) No 443/2009; (d) the CO2 emissions reduction achieved through innovative technologies considered in accordance with Article 12 of Regulation (EC) No 443/2009. 2. For the purpose of calculating the average mass and footprint to be included in the aggregated monitoring data, Member States shall not take into account any of the following: (a) the percentages laid down in Article 4 of Regulation (EC) No 443/2009; (b) the super-credits laid down in Article 5 of Regulation (EC) No 443/2009. 3. When completing the detailed monitoring data, Member States shall include: (a) for each vehicle with specific emissions of CO2 of less than 50 g CO2/km, the number of vehicles registered without applying the multiplication factors laid down in Article 5 of Regulation (EC) No 443/2009; (b) for each vehicle designed to be capable of running on ethanol (E85) fuel, the specific emissions of CO2 without applying the 5 % CO2 emissions reduction granted to such vehicles in accordance with Article 6 of Regulation (EC) No 443/2009; (c) for each vehicle equipped with innovative technologies, the specific emissions of CO2 without taking into account the CO2 emissions reduction through innovative technologies granted in accordance with Article 12 of Regulation (EC) No 443/2009. 4. The aggregated monitoring data and the detailed monitoring data shall be reported with the precision set out in Tables 1 and 2 of Annex II to this Regulation. Article 6 Reporting of filling stations supplying ethanol (E85) fuel 1. The information on the proportion of filling stations in the respective territory of the Member States that supply ethanol (E85) fuel complying with the sustainability criteria for biofuels set out in Article 17 of Directive 2009/28/EC and in Article 7b of Directive 98/70/EC shall be provided electronically to the Commission together with the aggregated monitoring data. The proportion of filling stations shall be specified in at least 5 % band intervals stating the lowest end of the interval. 2. Where the proportion of filling stations supplying ethanol (E85) fuel exceeds 30 %, Member States shall provide the Commission with the total number of filling stations supplying ethanol (E85) fuel that is made available in the same way as other liquid hydrocarbon fuel and that satisfies the sustainability criteria referred to in paragraph 1. 3. The information laid down in paragraphs 1 and 2 shall be submitted to the Commission by 28 February every year. Where the Commission has raised no objections within 3 months of receipt of the information provided pursuant to paragraph 2 of this Article, the reduction provided for in Article 6 of Regulation (EC) No 443/2009 shall apply. Article 7 Vehicles not covered by EC type approval 1. Where passenger cars are subject to national type approval of small series in accordance with Article 23 of Directive 2007/46/EC or to individual approvals in accordance with Article 24 of that Directive, Member States shall inform the Commission of the respective numbers of such cars registered in their territory. 2. In completing the aggregated monitoring data the competent authority shall, instead of the name of manufacturer, indicate one of the following: (a) AA-IVA for reporting vehicle types approved individually; (b) AA-NSS for reporting vehicle types approved nationally in small series. Member States may also complete the detailed monitoring data for these vehicles, and shall in that case use the denominations referred to in points (a) and (b). Article 8 List of manufacturers 1. Manufacturers shall by 15 December 2010, notify the Commission of the following: (a) the names they indicate or intend to indicate on the certificates of conformity; (b) the first section of any Vehicle Identification Number as specified in Directive 76/114/EEC that they indicate or intend to indicate on the certificates of conformity. They shall notify the Commission without delay of any changes to the information referred to in points (a) and (b). New manufacturers entering the market shall notify the details referred to in the first subparagraph to the Commission without delay. 2. In completing the aggregated monitoring data and the detailed monitoring data, the competent authority shall use the names of the manufacturers taken from the list that is to be drawn up by the Commission on the basis of the names notified pursuant to paragraph 1. That list shall be published on the Internet for the first time on 31 December 2010 and shall be updated at regular intervals. 3. Where the name of a manufacturer is not included in that list, the competent authority shall use the name on the certificate of conformity or in the type-approval documentation for the purpose of completing the aggregated monitoring data and the detailed monitoring data. Article 9 Additional information to be provided by manufacturers 1. For the purpose of the notification referred to in the second subparagraph of Article 8(4) of Regulation (EC) No 443/2009, manufacturers shall, at the latest by 31 May every year, inform the Commission of the relevant name and address of the contact person to whom the notification shall be addressed. In the event of any change to the provided data the manufacturer shall inform the Commission without delay. New manufacturers entering the market shall inform the Commission without delay of their contact details. 2. Where a group of connected undertakings forms a pool, it shall for the purposes of determining the applicability of Article 7(6) of Regulation (EC) No 443/2009 provide evidence to the Commission of the connection between the members of the group in accordance with the criteria laid down in Article 3(2) of that Regulation. Article 10 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) OJ L 24, 30.1.1976, p. 1. (4) OJ L 140, 5.6.2009, p. 16. (5) OJ L 350, 28.12.1998, p. 58. (6) OJ L 199, 28.7.2008, p. 1. ANNEX I Data sources Parameter Certificate of conformity (Part 1, Model B set out in Annex IX to Directive 2007/46/EC) Type-approval documentation (Directive 2007/46/EC) Manufacturer Section 0.5 Section 0.5 of Part 1 of Annex III Type Section 0.2 Section 0.2 of Part 1 of Annex III Variant Section 0.2 Section 3 of Annex VIII Version Section 0.2 Section 3 of Annex VIII Make Section 0.1 Section 0.1 of Part 1 of Annex III Commercial name Section 0.2.1 Section 0.2.1 of Part 1 of Annex III Category of the vehicle type approved Section 0.4 Section 0.4 of Part 1 of Annex III Mass (kg) until 29 April 2010: Section 12.1 from 30 April 2010: Section 13 Section 2.6 of Part 1 of Annex III (1) Footprint  Wheel base (mm) until 29 April 2010: Section 3 from 30 April 2010: Section 4 Section 2.1 of Part 1 of Annex III (2) Footprint  Track width (mm) until 29 April 2010: Section 5 from 30 April 2010: Section 30 Section 2.3.1 and 2.3.2 of Part 1 of Annex III (3) Specific CO2 emissions (g/km) (4) until 29 April 2010: Section 46.2 from 30 April 2010: Section 49.1 Section 3 of Annex VIII Fuel type until 29 April 2010: Section 25 from 30 April 2010: Section 26 Section 3.2.2.1 of Part 1 of Annex III Fuel mode from 30 April 2010: Section 26.1 Section 3.2.2.4 of Part 1 of Annex III (1) In accordance with Article 3(8) of this Regulation. (2) In accordance with Article 3(8) of this Regulation. (3) In accordance with Article 3(7) and 3(8) of this Regulation. (4) In accordance with Article 3(4) of this Regulation. ANNEX II Tables of data precision Table 1 The required precision of the aggregated monitoring data to be reported in accordance with Article 2 CO2 (g/km) in accordance with second subparagraph of Article 9(2) of Regulation (EC) No 443/2009 Mass (kg) integer Footprint (m2) rounded to the nearest three decimal digits Table 2 The required precision of the detailed monitoring data to be reported in accordance with Article 2 CO2 (g/km) integer Mass (kg) integer Footprint  Wheel base (mm) integer Footprint  Track width (mm) integer Emission reduction through innovative technologies (g/km) rounded to the nearest one decimal place